          Case 1:19-cv-10686-KPF Document 18 Filed 02/20/20 Page 1 of 1

Sheehan & Associates, P.C.                     505 Northern Blvd Ste 311, Great Neck NY 11021-5101
                                                             tel. 516.303.0552 fax 516.234.7800
                                                                   spencer@spencersheehan.com

                                                              February 19, 2020
District Judge Katherine Polk Failla


                                                               MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                              Re: 1:19-cv-10686-KPF
                                                                  Cosgrove v. Oregon Chai, Inc.
Dear District Judge Failla:

        This office represents the plaintiff. As instructed by Your Honor's Clerk earlier today,
plaintiff respectfully requests that leave of court be granted to allow plaintiff to correct the
deficiencies described in the attached notice. On February 18, 2020, plaintiff timely filed the first
amended complaint and today received a deficiency notice informing this office of a clerical error
– specifically, that the pleading was titled “Class Action Complaint” instead of “Amended
Complaint.” ECF No. 16, 16-1.

         The undersigned was instructed to seek leave of court or consent of opposing counsel prior
to filing a correctly titled amended complaint. Plaintiff promptly requested defendant’s consent
and there is no reason to expect consent will not be forthcoming. Plaintiff requests leave of Court
to accept plaintiff’s correctly titled “Amended Complaint” as timely filed and deem the deficiency
arising from the clerical error described herein to be cured. Plaintiff will correct the deficiency
upon being notified of the earlier of either defendant’s consent or the Court’s leave. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan




Application GRANTED.

Dated:        February 19, 2020                         SO ORDERED.
              New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
